OPINION OF THE COURT
PER CURIAM.
This is an appeal from the decision of the Dade County Manager to dismiss the Appellant, JIMMIE LEE KELLY, from the services of the County. We affirm.
Appellant was dismissed from his position as an employee of the Solid Waste Disposal Division of the County, County Public Works Department. He requested a review of the dismissal and a full evidentiary hearing was had before a hearing examiner. The examiner issued *176his findings, recommendations and conclusions and concluded that the burden of proof in the case was not met by the County. The examiner recommended that the Appellant be reinstated with a written reprimand. The County Manager then advised the Appellant that the original decision to dismiss him was being upheld. This appeal ensued.
The County Manager is not bound by the findings or conclusions of the examiner and his decision should be upheld where the record contains evidence supporting his decision. Metropolitan Dade County v. Marusa, 295 So.2d 704 (Fla. 3d DCA 1974). The record herein contains facts which amply support the action of the County Manager and thus that action must be upheld. Therefore, the County Manager’s decision to dismiss the Appellant from County service is affirmed.